Citation Nr: 0926345	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating prior to 
May 10, 2007, and to a disability rating greater than 
10 percent thereafter, for herpes simplex I.

2.  Entitlement to a disability rating greater than 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his brother




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the Veteran's claims 
of entitlement to a disability rating greater than 10 percent 
for lumbosacral strain and to a compensable disability rating 
for herpes simplex I.  In a Supplemental Statement of the 
Case issued in May 2007, the RO assigned a higher 10 percent 
rating for the Veteran's service-connected herpes simplex I 
effective May 10. 2007.  A Travel Board hearing was held at 
the RO in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected lumbosacral 
strain and herpes simplex I are more disabling than currently 
evaluated.

The Veteran testified credibly at his May 2009 Travel Board 
hearing that his service-connected herpes simplex I resulted 
in constant severe outbreaks under his genitals, armpits, and 
both of his lips.  He stated that his outbreaks of herpes 
simplex I were so severe that he lost "almost half" of the 
year at work due to taking sick leave.  With respect to his 
service-connected lumbosacral strain, the Veteran testified 
that he missed a lot of work "because I call in sick and I 
barely could dress myself."  He also testified that he had 
been suspended for two weeks in April or September 2008 
because he had missed so much work due to his service-
connected disabilities.  The Veteran testified further that 
his low back pain was constant and 10/10 on a pain scale.

A review of the claims file shows that the Veteran's most 
recent VA spine examination occurred in September 2004.  On 
VA outpatient treatment in May 2007, he was prescribed a 5-
day regimen of Prednisone (an oral steroid) to treat his 
herpes flare-ups.  The Veteran also was seen by a private 
physician in August 2007 for his service-connected 
lumbosacral strain.

Given the Veteran's hearing testimony, and because of the 
length of time since his most recent VA examination, the 
Board finds that the Veteran should be scheduled for updated 
VA examinations which address the current severity of his 
service-connected lumbosacral strain and herpes simplex I.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
lumbosacral strain and/or herpes simplex I 
in recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for examinations 
to determine the current severity of his 
service-connected lumbosacral strain and 
herpes simplex I.  All appropriate testing 
should be conducted.  

For the service-connected lumbosacral 
strain, the examiner should provide 
results of range of motion testing for the 
lumbosacral spine, identify normal ranges 
of motion, and report the Veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted 
and the examiner should identify and state 
at what point pain begins and ends.  The 
examiner should address whether and to 
what extent there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is asked 
to describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.  The examiner also should 
state whether the Veteran's lumbosacral 
strain is manifested by incapacitating 
episodes of intervertebral disc syndrome 
(IVDS) and, if IVDS is present, the total 
duration of such episodes in the prior 
12 months.

For the service-connected herpes simplex 
I, the examiner should state whether it 
affects 20 to 40 percent of the entire 
body or exposed areas of the body or 
requires systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or 
more, but not constantly, during the prior 
12-month period; or whether it affects 
more than 40 percent of the entire body or 
exposed areas of the body or requires 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the prior 
12-month period.

3.  Thereafter, readjudicate the claims 
for a disability rating greater than 
10 percent for lumbosacral strain and for 
a compensable disability rating prior to 
May 10, 2007, and to a disability rating 
greater than 10 percent thereafter, for 
herpes simplex I.  If the benefits sought 
on appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

